Van Brunt, P. J.:
The grounds upon which the appellant seeks a reversal herein seem to be as follows: 1. That no valid lease was proven from the plaintiffs to Barrow, and that it was error to refuse to allow the defendant to prove that the advertisements required by law were not made prior to the execution of the lease to Barrow. 2. That the defendant did not go into possession of the pier under the lease to Barrow, or as assignee of that lease. 3. That even if the defendant had, as assignee of Barrow, entei’ed into possession of the premises, still the assignment from Barrow to the defendant created no privity of conti-act between the defendant and plaintiff, and i. That the verdict was against the evidence, the defendnt’s testimony as to the agreement with the comptroller being un contradicted.
The defendant concedes that if the lease was simply ultra vires, the same-having become an executed contract, the fact that it was ultra vires would be no defense, but claims, however, that although the lease was not ultra vires the plaintiff, yet, because all the requirements of the statute in respect to the manner of execution of leases were not complied with, the lease was void and illegal, and no recovery could be had thereon, even though the other party may have received all the benefits therefrom. In other words, if the corporation, having no power at all to make the lease, had *550made one in form, a recovery could be had thereon when it became an executed contract, but having the power, no recovery can be had because a strict compliance with the procedure provided by statute has not been shown, even though the contract has become an executed contract. If this contention is true, then the greater the violation of the law in the attempted making of a contract, the greater the power to enforce. The authorities cited do not sustain this proposition.
In the cases of the New York Trust and Loan Company v. Helmer (12 Hun, 35); Pratt v. Eaton (18 id., 293); Madison Avenue Baptist Church v. Oliver Street Baptist Church (73 N.Y. 82), the decisions were based upon the fact that the transactions forming the basis of the actions were expressly forbidden by the laws of the State. The court says in the latter case that “ corporations may incur responsibilities by acts which are ultra vires, but contracts which they are prohibited from making, whether executory or.executed, cannot be held valid. They may sometimes be estopped from asserting the invalidity of such contracts, and thus be practically bound by them. But that is not because the contracts are valid, but because it would be a fraud upon the other party to assert iheir invalidity.”
There is thus made a broad distinction between a contract which is prohibited and one which is ultra vires, or merely irregular because the preliminary statutory regulations have not been complied with, and one expressly prohibited by statute. It may be true that all the statutory requirements may not have been com phed with in the making of the lease at bar, yet the act of making the lease not being prohibited by statute, and the defendant having enjoyed all the benefits of the lease, he is now prohibited from raising the defense of irregularity under the rule established by the cases cited by the defendant. The claim that the defendant did not go into possession of the pier under the lease to Darrow, or as assignee of that lease, is disposed of by the pleadings and the verdict of the jury. The pleadings admit that the defendant went into the possession of the pier, and the verdict of the jury was that there was no agreement made by the comptroller at the time of the assignment, that the rent should be reduced from $5,000 to $3,000, and this verdict was not against the evidence in the case. It is *551true that there was no oral testimony contradicting the story of the defendant, but the documentary evidence seems to be incon sistent with the existence of such an agreement. The bond of the sureties executed upon behalf of the defendant, the receipts given after the alleged agreement, all for the full rent, containing, however, an allowance by the comptroller, and last, but not least, the ground upon which the protest was based at the time full rent was demanded, such ground being, not that the city had agreed to take less, but that less should be paid because of the condition of the pier. These circumstances fully justified the jury in coming to the conclusion that the defendant was mistaken in supposing that any agreement reducing the rent was entered into between the defendant and the comptroller.
It is, however, claimed' that there was no privity of contract between the defendant and the plaintiff arising out of tho assignment of the lease by Darrow to the defendant, the right to collect wharfage being simply an incorporeal hereditament. It is’ not necessary to determine this question in this case, because an express contract can be deduced from the evidence. That the defendant agreed to pay the rent is evidenced by the fact of his having given security to do so and by the fact that he has paid such rent for years, and this evidence is more than sufficient to establish prima facie a contract between' the defendant and the plaintiff. Such' contract being established it is entirely immaterial whether or not the assignment created any privity of contract. It is true that some of the evidence Was not introduced until after a motion to dismiss upon this ground' had been made and denied, but the rule is well established that even if a ground of dismissal is well taken at the time' the' motion is>made and denied, yet if subsequent evidence removes' such ground, the exception taken is not available.
Upon the whole case, therefore, it does not ap'pear that any error has been committed, and the judgment must be affirmed with .costs.
Daniels and Bartlett, JJ., concurred.
Judgment affirmed with costs.